 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 UNITED STATES,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:07-cr-00780-FB-1
        -against-

 GERMAN DARIO POLANCO,

                        Defendants.
 ------------------------------------------------x

 Appearances:
 For the Plaintiff:                                  For the Defendant:
 MARK J. LESKO                                       GERMAN DARIO POLANCO
 Acting United States Attorney                       Pro Se
 Eastern District of New York                        U.S. Penitentiary, Coleman (Medium)
 By: BENJAMIN WEINTRAUB                              Inmate Mail/Parcels
 Assistant United States Attorney                    P.O. Box 1032
 271 Cadman Plaza East                               Coleman, FL 33521
 Brooklyn, NY 11201

BLOCK, Senior District Judge:

       Defendant German Dario Polanco, pro se, moves for compassionate release

under the First Step Act, 18 U.S.C. § 3582. See ECF No. 180. He asks the Court to

reduce his sentence and permit him “to serve the rem[a]inder of his sentence on

probation or supervised release.” Id. at 3.

       Polanco is serving a life sentence for orchestrating the murder of two people

who he believed had stolen over $300,000 in drug money from a stash house.

Polanco’s victims – one of whom was only 14 years old at the time of his death –
were not responsible for the theft of Polanco’s drug money. Polanco was arrested

for these murders in May 2007, while already in federal custody for a separate

narcotics conviction. In a March 2010 trial conducted by Judge David G. Trager,

Polanco was convicted of two counts of murder in furtherance of a continuing

criminal enterprise and two counts of murder through the use of a firearm.

      Polanco’s motion for compassionate release is denied. Although Polanco is

59 years old and suffers from a variety of ailments,1 his medical issues do not

constitute “extraordinary and compelling circumstances” to justify his release. See,

e.g., United States v. Rivers, 2020 WL 5043931, at *1 (E.D.N.Y. Aug. 26, 2020).

      Moreover, “[e]xtraordinary and compelling reasons alone are insufficient to

grant compassionate release. [Where] the Court finds that the § 3553(a) factors

weigh against compassionate release, [the defendant's] motion must be denied.”

United States v. Jaquez, 2021 WL 857364, at *3 (S.D.N.Y. Mar. 8, 2021); see also

United States v. Lisi, 440 F. Supp. 3d 246, 252 (S.D.N.Y. 2020) (“Section 3553(a)

factors override, in any particular case, what would otherwise be extraordinary and

compelling circumstances.” (citation omitted)). This is a case where the § 3553(a)



1
 A communication from the Bureau of Prisons on August 26, 2020 notes that
Polanco suffers from “headache[,] hypertension, erythematosquamous dermatosis,
hyperlipidemia, psoriasis, chronic rhinitis, GERD, dyspepsia and cervicalgia.” ECF
No. 180 at 11. According to this communication, Polanco’s “condition [is] stable,”
he is “not terminally ill,” and his “life expectancy is normal.” Id.
factors clearly weigh against compassionate release. Given the violent nature of

Polanco’s crimes – which resulted in the death of an innocent fourteen-year-old –

release on probation or supervised release is unwarranted.

      Polanco’s motion for compassionate release is denied.



SO ORDERED.

                                             _/S/ Frederic Block________
                                             FREDERIC BLOCK
                                             Senior United States District Judge

   Brooklyn, New York
   May 10, 2021
